Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 06/03/2021.
Claims 1-5 and 7-24 are pending and have been examined.
Claims 1-5 and 7-24 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, in relevant part, “when a text string in the utterance text or one or more keywords extracted from the utterance text is specified by the service person or when a text including the text string is input by the service person, displaying a second search result obtained from the database based on a match with the text string, until receiving a subsequent instruction for an automatic update of the second search result from the service person, and wherein the first search result is distinct from the second search result”. This clause includes more than one clause and is a run-on sentence. Examiner cannot reasonably determine the meaning of the clause. This ambiguity is present in claims 7, 23, and 23; and all are similarly rejected.
Claim 10 includes a run-on sentence, “The search result display device according to claim 8, wherein, depending on a modification of a selection status of, the subject matter utterance or a keyword included in the subject matter utterance , the display displays the subject matter utterance, and displays a search result that was searched with account for selection of the subject matter utterance or the keyword included in the subject matter utterance”. Examiner requests clarification regarding the intended meaning.

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane et al. (US 20110307498; “McFarlane” hereinafter) and further in view of Coles et al. (US 20040186712; “Coles” hereinafter).
As per claim 1, McFarlane discloses A search result display device comprising a processor configured to execute a method using a database in which documents are stored for displaying a search result of the documents to assist a service person in a dialog with a customer (McFarlane [0012, 0033: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), comprising:
[receiving as input an utterance text, wherein the utterance text is a part of utterances associated with the dialogue between the customer and the service person];
automatically predicting, [from the utterance text], a subject matter associated with the customer in the dialogue, [extracting a keyword from the subject matter associated with the customer in the dialogue] (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]), and
[displaying a combination of the utterance text and a first search result to the service person in real-time during the dialogue], wherein the first search result represents a search result obtained from the database based on a match with the keyword (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]); and
when a text string in the utterance text or one or more keywords extracted from the utterance text is specified by the service person or when a text including the text string is input by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), displaying [a second search result obtained from the database based on a match with the text string], until receiving a subsequent instruction for an automatic update of the second search result from the service person, and wherein the first search result is distinct from the second search result (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.” Where second search is the search performed in cited paragraph “search results”. However, see below for running two searches in Holmes.]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
receiving as input an utterance text, wherein the utterance text is a part of utterances associated with the dialogue between the customer and the service person (Holmes [0029: “FIG. 3 illustrates an exemplary conversation window in an instant messaging application in accordance with one embodiment. Here, a conversation is taking place between Mike and Bill and pertains to where the two individuals are going to eat dinner.” Where two individuals illustrate a customer and service person.]); extracting a keyword from the subject matter associated with the customer in the dialogue (Holmes [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]);
displaying an utterance text and a first search result to the service person in real-time during the dialogue and displaying a combination of the utterance text and a first search result to the service person in real-time during the dialogue (Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]; [See figure 4 for combination display of utterance text and search results.]);
a second search result obtained from the database based on a match with the text string (Holmes [0038: “Step 502 highlights one or more of the keywords or phrases. Highlighting can be performed in any suitable way, for example either manually or automatically. Step 504 ascertains whether a user has selected a highlighted keyword.” Where automated highlight search result is one search and user highlighted search or manual search is a subsequent search. See figures 4 and 7.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 2, rejection for claim 1 is incorporated and further McFarlane in view of Holmes discloses The search result display device according to claim 1, the computer further configured to execute a method comprising: repeatably predicting the subject matter until the dialogue between the customer and the service person terminates (McFarlane [0030: “The feedback loop may promote the most useful suggestions as defined by the on-demand service user community.”]; [0032: See for teaching continuous updating of search suggestion similar to continuous prediction as claimed.]; and See Holmes [0028-0031: Once the keywords and phrases have been identified and highlighted, a user can select a particular keyword or phrase and have a user interface displayed that exposes the user or users in the conversation to various textually-relevant material or functionality that pertains to the selected keyword or phrase.”]); and
causing, when the service person has given the search result automatic update instructions, display of a document corresponding to a subject matter last predicted (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).

As per claim 3, rejection for claim 1 is incorporated and further McFarlane discloses The search result display device according to claim 1, further comprising a storage for storing the search query and a first history of the search result searched based on the search query, wherein when the text string has been designated by the service person, the storage overwrites the first history with the text string and a second history of a search result based on the text string (McFarlane [0030: “One custom object stores raw search terms, and additionally may store a count of how many times the search term has been entered by users, which is incremented every time the same raw search string is inputted as a search. Another custom object stores search suggestions, which are search strings that are suggested to users inputting a search. Once a raw search term has been inputted a certain number of times (more than a predetermined threshold), the raw search term may be moved to the second custom object and stored as a search suggestion.”] and see Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]; [0058: “Further, a keyword extractor 812 is provided and is associated with and s receives keywords or phrases from sources that include a query log component 814, a dynamic data component 816 and/or a shared terms component 818.”]).

As per claim 4, rejection for claim 1 is incorporated and further McFarlane discloses The search result display device according to claim 1, wherein the processor causes display of the keyword in a selectable manner (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]).

As per claim 5, rejection for claim 1 is incorporated and further McFarlane discloses The search result display device according to claim 1, wherein the text string includes an utterance selected from the displayed utterance text or the displayed text string selected from the keyword (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]; and Cole teaches utterance [0030, 0012, 0026]).

As per claim 7, McFarlane discloses A search result display device comprising a processor configured to execute a method using a database in which documents are stored for displaying a search result of the documents to assist a service person in a dialogue with a customer(McFarlane [0012: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), comprising:
[receiving as input an utterance text, wherein the utterance text is a part of utterances associated with the dialogue between the customer and the service person]; 
automatically predicting, [from the utterance text], a subject matter associated with the customer in the dialogue (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]); 
[extracting a keyword from the subject matter associated with the customer in the dialogue];
displaying a combination of the utterance text and a first search result to the service person in real-time during the dialogue, wherein the first search result represents a search result obtained from the database based on a match with the keyword (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]), and
when a text string in the utterance text or one or more keyword extract from the utterance text is specified by the service person or when a text including the text string is input by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), displaying a second search result obtained from the database based on a match with the text string until receiving a subsequent instruction for an automatic update of the second search result from the service person, wherein the first search result is distinct from the second search result (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
receiving as input an utterance text, wherein the utterance text is a part of utterances associated with the dialogue between the customer and the service person (Holmes [0029: “FIG. 3 illustrates an exemplary conversation window in an instant messaging application in accordance with one embodiment. Here, a conversation is taking place between Mike and Bill and pertains to where the two individuals are going to eat dinner.” Where two individuals illustrate a customer and service person.]); extracting a keyword from the subject matter associated with the customer in the dialogue (Holmes [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]);
displaying an utterance text and a first search result to the service person in real-time during the dialogue (Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 8, McFarlane discloses A search result display device comprising a processor configured to display a search result of documents, comprising:
a display that [displays distinguished speakers of utterances in a dialogue] (McFarlane [”]),displays a distinguished subject matter [utterance] of a customer or a [distinguished subject matter confirmation utterance of a service person] from other utterances in the [utterances] (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]), displays a keyword extracted from the subject matter [utterance] or the subject matter confirmation [utterance] (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
displays a search result of the documents searched by using the keyword as a search query, and displays a search result corresponding to the subject matter utterance or the subject matter confirmation [utterance] (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
displays speakers of utterances in a dialogue (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
distinguished subject matter confirmation utterance of a service person (Holmes [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 9, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein the display displays, depending on a modification of a selection status of the keyword displayed on the keyword display, a search result that was searched with account for selection of the keyword (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]).

As per claim 10, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein, depending on a modification of a selection status of, the subject matter utterance or a keyword included in the subject matter utterance , the display displays the subject matter utterance (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”];  and Cole [0030, 0012, and 0026: Teaching utterance.]), and
displays a search result that was searched with account for selection of the subject matter utterance or the keyword included in the subject matter utterance (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”] and See also Holmes [0038: “Step 502 highlights one or more of the keywords or phrases. Highlighting can be performed in any suitable way, for example either manually or automatically. Step 504 ascertains whether a user has selected a highlighted keyword.” . . . 0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]).

As per claim 11, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein the display displays a search result searched based on a search query that incorporates a text input by a user (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]). 

As per claim 12, rejection for claim 11 is incorporated and further McFarlane discloses The search result display device according to claim 11, wherein the display displays the keyword in a selectable manner (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]); and
upon detecting at least one of: a modification of a selection status of the keyword, a modification of a selection status of the subject matter utterance or a keyword included in the subject matter utterance, or an input of text, stops automatic display updates of the search result; and displays a search result based on an utterance displayed as either the subject matter utterance or the subject matter confirmation utterance immediately before detecting the text input (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”] See also Holmes [0038: “Step 502 highlights one or more of the keywords or phrases. Highlighting can be performed in any suitable way, for example either manually or automatically. Step 504 ascertains whether a user has selected a highlighted keyword.”] See also Holmes [0038: “Step 502 highlights one or more of the keywords or phrases. Highlighting can be performed in any suitable way, for example either manually or automatically. Step 504 ascertains whether a user has selected a highlighted keyword.” . . . 0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]).

As per claim 13, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein the display displays the search query (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]).

As per claim 14, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, 
wherein, after having stopped automatic display update of the search result, the display displays a search result of the documents corresponding to a newest utterance corresponding to a subject matter utterance or a subject matter confirmation utterance from the dialogue with the customer (McFarlane [0030: “The feedback loop may promote the most useful suggestions as defined by the on-demand service user community.”]; [0032: See for teaching continuous updating of search suggestion similar to automatic update as claimed.];  and Cole [0030, 0012, and 0026: Teaching utterance.]).

As per claim 15, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein display of the keyword and the search result of the documents are updated depending on display of the subject matter utterance or the subject matter confirmation utterance (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.” To update, user need choose a different suggested query.]; and Cole [0030, 0012, and 0026: Teaching utterance.]).

As per claim 16, McFarlane discloses A search result display device comprising a processor configured to display a search result of documents to assist a service person in dialog with a customer, comprising:
a display that [displays distinguished speakers of utterances] in a dialogue (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]), displays a distinguished subject matter [utterance] of a customer or a distinguished subject matter confirmation [utterance] of the service person from other utterances in the [utterances] (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
displays a search result of the documents searched by using the subject matter utterance or the subject matter confirmation [utterance] as a search query, and [displays a search result corresponding to the subject matter utterance or the subject matter confirmation utterance] (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
distinguishes and displays speakers of utterances (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
displays a search result corresponding to the subject matter utterance or the subject matter confirmation utterance (Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 17, McFarlane discloses A search result display method in a search result display device configured to use a database in which documents are stored to display a search result of the documents (McFarlane [0012: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the method comprising:
a subject matter prediction step for estimating, [from a dialogue between a customer and a service person], a subject matter associated with the customer; [a keyword extraction step for extracting keywords from the subject matter] (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]); and
a display control step for causing a display to display the dialogue and a search result obtained from the database with the keyword as a search query (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
wherein when a string has been designated by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), the display control step causes the display to display a search result obtained from the database using a search query that incorporates the string, until a search result automatic update instruction is given by the service person (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
keyword extraction step for extracting keywords from the subject matter (Holmes [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently.

As per claim 18, McFarlane discloses A search result display method in a search result display device configured to use a database in which documents are stored to display a search result of the documents (McFarlane [0012: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the method comprising:
a subject matter prediction step for estimating, [from a dialogue between a customer and a service person, a subject matter associated with the customer] (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]);
a display control step for causing a display to display the dialogue and a search result obtained from the database with the subject matter as a search query (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
wherein when a string has been designated by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), the display control step causes the display to display a search result obtained from the database using a search query that incorporates the string, until a search result automatic update instruction is given by the service person (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
predicting from a dialogue between a customer and a service person, a subject matter associated with the customer (Holmes [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently.

As per claim 19, McFarlane discloses A search result display method in a search result display device configured to display a search result of documents, the method comprising:
[distinguishing and displaying speakers of utterances in a dialogue], and distinguishing and displaying a subject matter [utterance] of a customer or a subject matter confirmation [utterance] of a service person from among the [utterances] (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]);
[displaying a keyword extracted from the subject matter utterance or the subject matter confirmation utterance] (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]);
displaying [a search result] of the documents searched by using the keyword as a search query; and accepting an operation for causing display of a search result corresponding to the subject matter [utterance] or the subject matter confirmation [utterance] (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
distinguishing and displaying speakers of utterances in a dialogue (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
displaying a keyword extracted from the subject matter utterance or the subject matter confirmation utterance (Holmes [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]);
displaying an utterance text and a search result  (Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 20, McFarlane discloses A search result display method in a search result display device configured to display a search result of documents, the method comprising:
[distinguishing and displaying speakers of utterances in a dialogue], and distinguishing and displaying, a subject matter utterance of a customer or a subject matter confirmation utterance of a service person from among the utterances (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]);
[displaying a search result of the documents searched by using the subject matter utterance or the subject matter confirmation utterance as a search query]; and accepting an operation for causing display of a search result corresponding to the subject matter utterance or the subject matter confirmation utterance (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]). 
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
distinguishing and displaying speakers of utterances in a dialogue (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
displaying a search result of the documents searched by using the subject matter utterance or the subject matter confirmation utterance as a search query (Holmes [0029: “FIG. 3 illustrates an exemplary conversation window in an instant messaging application in accordance with one embodiment. Here, a conversation is taking place between Mike and Bill and pertains to where the two individuals are going to eat dinner.” Where two individuals illustrate a customer and service person.]; [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]; [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 21, rejection for claim 1 is incorporated and further McFarlane discloses A non-transitory computer readable recording medium recording a program configured to cause a computer to function as the search result display device according to any one of claims 1 to 5 or claim 7 (McFarlane [0085]).

As per claim 22, rejection for claim 1 is incorporated and further McFarlane discloses A search result display device configured to display a search result of documents to assist a service person in [dialog with a customer] (McFarlane [0012, 0033: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the search result display device comprising: 
[a display that displays distinguished speakers of utterances in a dialogue, and displays a distinguished subject matter utterance of the customer or a distinguished subject matter confirmation utterance of the service person from other utterances in the utterances];
displays a keyword extracted from the distinguished subject matter utterance or the distinguished subject matter confirmation utterance (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]); 
displays a search result of the documents searched based on a match with the keyword; displays the keyword in a selectable manner (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]); 
displays a search result searched based on a match with a text input by a user; [and upon detecting at least one of: a modification of a selection status of the keyword, a modification of a selection status of the distinguished subject matter utterance or a keyword included in the distinguished subject matter utterance, or an input of a text, stops automatic display updates of the search result]; and displays a search result based on an utterance displayed as either the distinguished subject matter subject matter utterance or the distinguished subject matter subject matter confirmation utterance immediately before detecting the text input (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.” Where second search is the search performed in cited paragraph “search results”. However, see below for running two searches in Holmes.]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
dialog with a customer (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
display that displays distinguished speakers of utterances in a dialogue, and displays a distinguished subject matter utterance of the customer or a distinguished subject matter confirmation utterance of the service person from other utterances in the utterances (Holmes [0029: “FIG. 3 illustrates an exemplary conversation window in an instant messaging application in accordance with one embodiment. Here, a conversation is taking place between Mike and Bill and pertains to where the two individuals are going to eat dinner.” Where two individuals illustrate a customer and service person.]; [See figure 4 for dialog distinguished.]; [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]);
and upon detecting at least one of: a modification of a selection status of the keyword, a modification of a selection status of the distinguished subject matter utterance or a keyword included in the distinguished subject matter utterance, or an input of a text, stops automatic display updates of the search result (Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]; [See figure 4 for combination display of utterance text and search results.]; [0038: “Step 502 highlights one or more of the keywords or phrases. Highlighting can be performed in any suitable way, for example either manually or automatically. Step 504 ascertains whether a user has selected a highlighted keyword.” Where automated highlight search result is one search and user highlighted search or manual search is a subsequent search. See figures 4 and 7.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 23, rejection for claim 1 is incorporated and further McFarlane discloses A search result display device configured to display a search result of documents to assist a service person in dialog with a customer (McFarlane [0012, 0033: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the search result display device comprising: 
[a display that displays a keyword extracted from a dialogue between the customer and the service person; displays a first search result of the documents searched based on a match with the keyword as a search query]; 
and when a text string is specified by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), displays a second search result obtained from a database based on a match with the text string until receiving [a subsequent instruction for an automatic update of the second search result from the service person],  wherein the first search result is distinct from the second search result, and wherein the text string is based on the dialogue (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.” Where second search is the search performed in cited paragraph “search results”. However, see below for running two searches in Holmes.]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
a dialogue between the customer and the service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
a display that displays a keyword extracted from a dialogue between the customer and the service person (Holmes [0029: “FIG. 3 illustrates an exemplary conversation window in an instant messaging application in accordance with one embodiment. Here, a conversation is taking place between Mike and Bill and pertains to where the two individuals are going to eat dinner.” Where two individuals illustrate a customer and service person.]; [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]);
displays a first search result of the documents searched based on a match with the keyword as a search query (Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]; [See figure 4 for combination display of utterance text and search results.]);
a subsequent instruction for an automatic update of the second search result from the service person (Holmes [0038: “Step 502 highlights one or more of the keywords or phrases. Highlighting can be performed in any suitable way, for example either manually or automatically. Step 504 ascertains whether a user has selected a highlighted keyword.” Where automated highlight search result is one search and user highlighted search or manual search is a subsequent search. See figures 4 and 7.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

As per claim 24, rejection for claim 1 is incorporated and further McFarlane discloses A search result display device configured to display a search result of documents to assist a service person in dialog with a customer, the search result display device comprising: [a display that displays a first search result of the documents searched based on a match with a subject matter associated with the customer estimated from a dialogue between the customer and the service person] (McFarlane [0030: “The feedback loop may promote the most useful suggestions as defined by the on-demand service user community.”]; [0032: See for teaching continuous updating of search suggestion similar to continuous prediction as claimed.]; and See Holmes [0028-0031: Once the keywords and phrases have been identified and highlighted, a user can select a particular keyword or phrase and have a user interface displayed that exposes the user or users in the conversation to various textually-relevant material or functionality that pertains to the selected keyword or phrase.”]); 
and when a text string is specified by the service person, displays a second search result obtained from a database based on a match with the text string [until receiving a subsequent instruction for an automatic update of the second search result from the service person], wherein the [first search result] is distinct from the second search result, and [wherein the text string is based on the dialogue] (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.” Where second search is the search performed in cited paragraph “search results”. However, see below for running two searches in Holmes.]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
om a dialogue between the customer and the service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 
McFarlane does not explicitly teach, however, Holmes in an analogous art teaches:
a display that displays a first search result of the documents searched based on a match with a subject matter associated with the customer estimated from a dialogue between the customer and the service person (Holmes [0029: “FIG. 3 illustrates an exemplary conversation window in an instant messaging application in accordance with one embodiment. Here, a conversation is taking place between Mike and Bill and pertains to where the two individuals are going to eat dinner.” Where two individuals illustrate a customer and service person.]; [0029-0038: “By way of example and not limitation, keywords and phrases can be underscored, a selectable icon can appear next to them or, as in the present example, can be visually highlighted as by being enclosed in a visually distinctive box. Further, keywords can be identified in any suitable way using any suitable techniques, sources and/or algorithms, examples of which are provided below.”]);
until receiving a subsequent instruction for an automatic update of the second search result from the service person (Holmes [0031: “Responsively, a user interface in the form of a dropdown menu is presented and automatically displays search results that are germane to the context of the user's conversation.”]; [See figure 4 for combination display of utterance text and search results.]);
wherein the text string is based on the dialogue (Holmes [0038: “Step 502 highlights one or more of the keywords or phrases. Highlighting can be performed in any suitable way, for example either manually or automatically. Step 504 ascertains whether a user has selected a highlighted keyword.” Where automated highlight search result is one search and user highlighted search or manual search is a subsequent search. See figures 4 and 7.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dynamic search result of Holmes using keyword extracted from customer dialog of Holmes into the query formulation, regard detection, and search result retrieving module of McFarlane to produce an expected result of determining subject matter and providing real-time search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of automatically detecting subject matter within a conversation to provide search results to a user efficiently. 

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coimbra et al. (US 20190340200) – Teaches answering service where users interact with a computer to have an ongoing dialogue with searching functionality. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 09/28/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156